Citation Nr: 1530479	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  12-19 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating for posttraumatic stress disorder (PTSD) in excess of 10 percent for the period prior to May 25, 2012, and in excess of 50 percent from May 25, 2012 to July 30, 2014.

2.  For the period prior to July 30, 2014, entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bilateral hip degenerative joint disease (DJD).

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for perifolliculitis capitas.

8.  Entitlement to service connection for eczema.

9.  Entitlement to service connection for a sternum condition.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty generally from June 1976 to May 1986 and from July 1989 to July 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Winston-Salem, North Carolina.

A July 2014 rating decision awarded a higher, 50 percent evaluation for the Veteran's PTSD, effective May 25, 2012.  Later, a January 2015 rating decision awarded a maximum 100 percent rating for the Veteran's PTSD, as well as special monthly compensation (SMC) at the housebound rate, effective July 30, 2014.  Thus, the Veteran's claim remains on appeal for the period prior to July 30, 2014, and the later period on and after July 30, 2014 is moot.

In December 2014 and March 2015, the Board remanded the Veteran's PTSD rating claim for further development.  Such development has been completed and associated with the claims file, and this matter is now returned to the Board for further review.

With regard to the issue of entitlement to a TDIU, the Board acknowledges that the Veteran's PTSD has been assigned a 100 percent evaluation, effective July 30, 2014, with SMC at the housebound rate.  The Veteran's TDIU claim, however, which is part and parcel to the Veteran's initial rating claim, remains on appeal for the period prior to July 30, 2014.  See Rating Decision, September 2013.  The Board notes that the TDIU claim remains on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to a TDIU for the period prior to July 30, 2014, whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bilateral hip DJD, and entitlement to service connection for diabetes mellitus, fibromyalgia, headaches, perifolliculitis capitas, a sternum condition, and eczema, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD manifested by no more than occupational and social impairment with reduced reliability and productivity due to symptoms of a level of severity such as depressed mood, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  For the period prior to May 25, 2012, the criteria for an initial disability rating of 50 percent for PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130 (Diagnostic Code 9411) (2014).

2.  The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met at any time during the course of the appeal. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130 (Diagnostic Code 9411) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for a higher initial rating for his PTSD, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 2014).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West 2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board also concludes that VA's duty to assist has been satisfied.  All of the Veteran's relevant VA and private treatment records, and Social Security Administration (SSA) records, have been associated with the claims file.  The Board notes that the Veteran has not identified any outstanding treatment records relating to his claim.

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2014).

For the period prior to July 2014, the Veteran was afforded VA examinations relating to his PTSD in May 2009 (QTC), June 2011, and May 2014.  The Board finds the above VA examinations and VA medical opinion to be thorough and adequate upon which to base a decision with regard to the Veteran's claim. The VA examiners personally interviewed and examined the Veteran, reviewed the claims file, and provided the information necessary to evaluate his PTSD under the applicable rating criteria.  Because the Veteran was awarded a 100 percent rating for his PTSD, with SMC at the housebound rate, effective July 30, 2014, a remand for another VA examination due to any indication of worsening since his most recent VA examinations would not serve to address the severity of the Veteran's PTSD prior to July 30, 2014.

In December 2014, the Board remanded the claim so that it could be readjudicated due to newly associated evidence.  Subsequently, a December 2014 SSOC was issued.  In March 2015, the Board again remanded the claim so that the Veteran's records from SSA could be associated with the claims file.  Subsequently, these records were all associated with the claims file, and the Veteran's claim was readjudicated by way of an April 2015 SSOC.  Therefore, the Board finds that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran. 38 C.F.R. § 4.3 (2014).

A veteran's entire history is reviewed when making a disability determination. 38 C.F.R. § 4.1 (2014).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him or her for periods of time since the filing of his or her claim when the disability may have been more severe.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD is currently rated under Diagnostic Code 9411.  VA regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2014).  Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms listed.  Instead, VA will consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-V).

The criteria for a 30 percent rating are as follows:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows: 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

The Veteran's PTSD is currently assigned a 10 percent rating for the period prior to May 25, 2012, a 50 percent for the period from May 25, 2012 to July 30, 2014, and a 100 percent rating thereafter.  The Veteran seeks higher initial ratings prior to July 30, 2014.

The Veteran was afforded VA examinations in May 2009, June 2011, and May 2014.  He has also received treatment at the VA medical center.

The May 2009 VA examination report reflects that the Veteran reported symptoms of difficulty falling asleep and staying asleep, nightmares, intrusive thoughts, being socially withdrawn, decreased concentration, memory, and mental acuity, irritability (but no fights or violence), anxiety, and depression.  He denied suicidal or homicidal thoughts, or psychotic symptoms.  Examination revealed speech and thought processes were goal directed, he was oriented in all spheres, memory testing was good and no deficit could be elicited, abstracting ability was good, his insight and judgment were good.  The examiner also noted the Veteran experiences symptoms of detachment from others, and markedly diminished participation in activities, and that the Veteran had formerly experienced occasional verbal conflicts in his workplace.  The VA examiner opined that despite his PTSD, the Veteran was able to perform work but instead opted for retirement.  The examiner noted that the Veteran was able to follow complex demands and orders, and he opined that the Veteran is able to form superficial but adequate social working relationships, although forming close and deeper relationships was compromised by his PTSD.  The examiner noted a GAF score of 55.  

The June 2011 VA examination report reflects that the Veteran received treatment at a VA Medical Center (VAMC) for his PTSD since November 2010.  It was noted that the Veteran had been married (second marriage) since 2007, with five children total, and that he had a good relationship with all.  It was also noted that he was attending online college courses in computer science, and that he had a 4.0 grade point average, that he retired with 33 years of military service, and that he and his wife hoped to open their own restaurant.  Examination revealed he was clean and neatly groomed, his speech was clear, affect appropriate, mood good, attention was intact, he was oriented in all three spheres, though was unremarkable, judgement and insight were intact, no delusions or hallucinations were noted, he interpreted proverbs properly, had no panic attacks, no suicidal or homicidal thoughts, no episodes of violence, and he had good impulse control.  Symptoms of nightmares, detachment from others were noted.  It was also noted that the Veteran's symptoms had decreased with therapy and medication.  The VA examiner assigned a GAF score of 70, and opined that the Veteran's PTSD symptoms were not severe enough to cause any impairment in occupational functioning.  The VA examiner noted that the Veteran's PTSD symptoms did not even cause or implicate decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

A May 2012 VA treatment record reflects that the Veteran reported his symptoms had increased, that he was experiencing emotional numbing and avoidance, and a lack of interest and motivation as his major symptoms.  He reported decreased interest in his personal appearance so that his wife would not ask much of him, and getting irritated with his wife regarding her asking that he dress nicer and shave.  He reported participating in family activities, but finding no enjoyment.  He reported feeling anxious and uncomfortable outside of the home.  He reported passive thoughts of death, but no active suicidal ideation.  He reported he was looking for employment, and that he felt he would get better when employed.  Objectively, the examiner observed that the Veteran was adequately dressed and fairly groomed and oriented in all spheres.  The Veteran's mood was described as depressed and irritable. His speech was normal.  No hallucinations were shown and the Veteran's thought processes were coherent, relevant, and goal directed.  His concentration was described as fine.  He had no suicidal or homicidal ideation.  His insight and judgment were fair to adequate, and impulse control was intact.  A GAF score of 56 was noted.

A May 2014 VA examination report reflects that the Veteran reported that he was easily aggravated by people and had no friends and was not involved in any social groups, but that he did visit with family and go to church with his wife.  He reported not fishing since the year prior.  He reported his marriage was fair.  Some improvement in nighttime sleeping was noted with his medications.  Examination revealed he was fully oriented, appropriately dressed, speech was normal, mood dysphoric, thought was normal and goal directed, no delusional or obsessive thinking was present (although the Veteran had reported obsessive checking of windows and doors), the Veteran denied suicidal or homicidal ideation, insight, judgment, and memory were good.  Other PTSD symptoms were noted including irritability with angry outbursts (although whether they were violent is unclear), anxiety, and depressed mood, and clinically significant distress or impairment in social, occupational, or other important areas of functioning (so as to meet the DSM criteria for PTSD).  The examiner opined that the Veteran's symptoms essentially remained the same since the last VA examination, except that modalities of treatment and life circumstances had caused some intermittent fluctuations.  The examiner also noted that the Veteran's PTSD did not cause total occupational impairment.

In light of evidence of record, all having been carefully reviewed, the Board finds that for the entire period prior to July 30, 2014, the impact of the Veteran's PTSD on his social and occupational functioning more nearly approximated the level of severity contemplated by the criteria for a 50 percent rating, with no more than occupational and social impairment with reduced reliability and productivity.  As shown above, the Veteran has reported a depressed mood, anxiety, chronic sleep impairment, disturbances in motivation with a lack of interest in activities, and difficulty in establishing and maintaining effective social and work relationships.  The Board emphasizes that a total inability to establish and maintain effective relationships, or similar symptoms, are not shown, as the Veteran has been married since 2007, he has reported a good or fair relationship with his wife, he visits with family, and periodically goes to church, albeit the Board does acknowledge he had reported some arguments with his wife regarding his certain matters such as his grooming and dress.  The Board also finds that a 50 percent rating is consistent with GAF scores of 55 to 56, as such a score contemplates moderate symptoms.

The Board finds the preponderance of the evidence is against the assignment of a rating in excess of 50 percent for period prior to July 30, 2014.  In this regard, the Board notes that the Court of Appeals for the Federal Circuit (Federal Circuit) recently held in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) that "in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  In this case, however, the evidence does not show that the Veteran has occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas, or otherwise an overall disability picture of a level of severity contemplated by the 70 percent rating criteria.  The evidence during this time does not show suicidal ideation, obsessional rituals that interfere with routine activities, or near-continuous panic or depression to the extent that it affects his ability to function independently, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, or an inability to establish and maintain effective relationships.  While the Board acknowledges that the Veteran has been noted to have a history of verbal conflicts at work, and to avoid others and experience emotional detachment, these symptoms do not bring the Veteran's overall disability picture to more nearly approximate the 70 percent criteria.  Significantly, again, the Board emphasizes that the Veteran has been married since 2007, and has reported overall a good or fair relationship with his wife and kids, which shows he is not unable to establish and maintain effective relationships.  It was also noted that he completed an online master's degree in 2011 in information management.  See VA Examination report, May 2014.  As noted above, the Veteran once reported having a 4.0 grade point average.  Also, he is noted as having retired with 33 years of military service, and having reported that he and his wife hoped to open their own restaurant.

The Board acknowledges that a June 2012 VA treatment record reflects that the VA psychiatrist opined that the Veteran is unable to maintain gainful employment due to his symptoms of PTSD.  In this regard, the Board notes that the currently assigned 50 percent rating for the entire period on appeal takes into account a significant level of occupational impairment.  Furthermore, the Board finds the May 2009 VA examiner's discussion in this regard to be more probative because it is more thorough.  As noted above, the May 2009 VA examiner acknowledged that the Veteran had formerly experienced occasional verbal conflicts in his workplace, but also specifically noted that the Veteran "opted" for "retirement" despite being able to continue to work because he was able to follow complex demands and orders, and form superficial but adequate social working relationships, although forming close and deeper relationships was compromised by his PTSD.  This is consistent with an October 2012 opinion of Dr. L.W. for SSA, in which she opined that despite the Veteran's reports of anger and an inability to function in a work situation, his ability to research his diagnosis, know which forms are used by SSA and to get the forms, complete them, and use their guidelines to make a point by point case as to why he deserves to be on SSA disability indicates that he really is able to function well, and has much intellectual and organizational capacity as well as an ability to understand and follow instructions.  The Board finds this to accurately describe the Veteran's ability to advocate in this case, i.e., in his detailed September 2012 correspondence in which he addressed several of the rating criteria.  The Board adds that the Veteran reported to SSA that he was employed from 1976 until May 2010, apparently without any periods of unemployment.  Although the Board acknowledges that the March 2013 Medical Source Statement (Mental) of Ability to Do Work-Related Activities completed by the Veteran's treating psychiatrist at the VAMC reflects that he opined the Veteran's memory and concentration were poor and that the Veteran had poor social skills, the Board finds such appear inconsistent with the Veteran's having earned a master's degree in information management recently, at one time with a 4.0 GPA, and his desire to open a restaurant with his wife, as well as other evidence of record addressed above, and therefore, the Board simply finds the Veteran's reports to be not credible.  Therefore, the Board finds that the Veteran's situation involving a history of verbal conflicts at work is more akin to experiencing difficulty adapting to stressful work situations.  Although this is one of the criteria for a 70 percent rating, the Board finds that this factor alone is not sufficient to bring the overall disability picture to more nearly approximate the 70 percent rating criteria, as additional symptoms of that level of severity are not shown as discussed above.  Whether extraschedular consideration is indicated is addressed further below, and the issue of entitlement to a TDIU is addressed in the remand section below.

As a final matter, the Board acknowledges that on his July 2012 substantive appeal, the Veteran reported he experiences all of the rating criteria listed for a 70 percent rating, ver batim.  In other words, he regurgitated the rating criteria, which tends to significantly diminish the probative value of this statement.  The Board would add that this statement is significantly different than his other reports made in his own statements and statements to clinicians.  See Hathaway v. Merit Systems Protection Board, 981 F.2d 1237 (Fed. Cir. 1992) (Board did not err by crediting different parts of witness testimonies; a fact finder is not obliged to accept or reject a witness testimony in toto, but should rather evaluate the testimony in light of other evidence to determine whether and how much of the witness' testimony is credible); DeSarno v. Department of Commerce, 761 F.2d 657, 661 (Fed. Cir.1985) ("That some parts of a witness' testimony may be attacked is a common phenomenon.  It supplies no basis, however, for holding that the fact-finder is not entitled to credit other parts of that witness' testimony."); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.")

The Board has considered whether referral for an extraschedular rating is appropriate.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. . ." Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)).  "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun at 115.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology as discussed above.  In fact, the rating criteria squarely address the Veteran's symptoms of a depressed mood, chronic sleep impairment, disturbances of motivation with a lack of interest in activities, difficulties with establishing effective relationships, and irritability.  As such, referral for extraschedular consideration is not appropriate.  While the Board acknowledges that the June 2012 VA treatment record reflects that the VA psychiatrist noted an opinion that the Veteran is unable to work due to his PTSD, as discussed above, the Board has found that the Veteran's PTSD causes difficulty in adapting to stressful circumstances at work, which is squarely addressed by the rating criteria.

In sum, a 50 percent disability rating for the Veteran's PTSD is warranted for the period prior to May 25, 2012, but the preponderance of the evidence is against a rating in excess of 50 percent for the period thereafter; therefore, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

For the period prior to May 25, 2012, entitlement to a 50 percent initial rating for PTSD is granted.

For the period prior to July 29, 2014, entitlement to an initial rating in excess of 50 percent for PTSD is denied.


REMAND

A.  TDIU

The Veteran also claims entitlement to a TDIU.  Although the Board acknowledges that the Veteran's PTSD has been assigned a 100 percent rating effective July 30, 2014, the issue of entitlement to a TDIU remains for the period prior to July 30, 2014.  The Board observes that in addition to his service-connected PTSD, the Veteran has established service connection for other disabilities including the following:

Obstructive sleep apnea (rated 50 percent disabling from August 1, 2009); 

Sinusitis (rated noncompensably disabling from August 1, 2009 and 30 percent disabling from October 25, 2013); 

Benign prostatic hypertrophy (rated 20 percent disabling from August 1, 2009); 

Chronic lumbar strain (rated 10 percent disabling from August 1, 2009);

Spondylosis of the cervical spine (rated 10 percent disabling from August 1, 2009); 

Left shoulder strain and left knee strain (each rated noncompensably disabling from August 1, 2009 and 10 percent disabling from February 28, 2011); 

Chronic allergic rhinitis (rated noncompensably disabling from August 1, 2009 and 10 percent disabling from October 25, 2013); 

Left elbow strain, pinguecula, dry eye syndrome, hypertension, erectile dysfunction, folliculitis barbae, onychomycosis (each rated as noncompensably disability from August 1, 2009);

Allergic conjunctivitis (rated as 10 percent disabling from August 1, 2009, and noncompensably disabling from January 27, 2011); 

Residuals of a scar, status post removal of a right thyroid nodule (rated as 10 percent disabling from August 1, 2009, and noncompensably disabling from January 9, 2013);

Right knee strain (rated as noncompensably disabling from August 1, 2009; 10 percent disabling from February 28, 2011; and noncompensably disabling from May 29, 2014); and 

Right elbow strain (rated 10 percent disabling from August 1, 2009 and noncompensably disabling from May 29, 2014

By way of background, a September 2013 rating decision denied a TDIU.  The Veteran filed a February 2014 notice of disagreement, but no statement of the case (SOC) has been issued.  The Board adds that several VA and private treatment records, VA examination reports, and SSA records have been associated with the claims file (in VVA and VBMS) since the September 2013 rating decision, but the matter was never readjudicated.  Therefore, for the period prior to July 30, 2014, the issue of entitlement to a TDIU will be remanded to allow the RO to provide the appellant with an appropriate SOC.  See 38 C.F.R. § 20.1304 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

B.  Other Claims

A September 2013 rating decision denied the Veteran's claims of entitlement to a disability rating in excess of 20 percent for benign prostatic hypertrophy, whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bilateral hip DJD, and entitlement to service connection for diabetes mellitus, fibromyalgia, headaches, perifolliculitis capitas, a sternum condition, and eczema.  The Veteran filed notices of disagreement of these decisions.  See September 2013 and February 2014 VA Form 21-4138s, Statements in Support of Claims.  

Despite acknowledging the Veteran's notice of disagreement with the Veteran's claims including fibromyalgia, sternum condition, eczema (now claimed as dermatophytosis, perifolliculitis capitas, diabetes mellitus, headaches, and degenerative joint disease of the hips in a May 2014 letter, the RO has not issued a SOC on these issues.  

Therefore, these matters will also be remanded to allow the RO to provide the appellant with an appropriate SOC.  See 38 C.F.R. § 20.1304 (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  These issues should be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Review the entire claims file, and issue the Veteran an SOC with regard to the issue of entitlement to a TDIU for the period prior to July 30, 2014.  After the Veteran has been afforded the applicable time to respond and submit evidence and argument.

2.  Issue the Veteran an SOC with regard to the issues of whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for bilateral hip DJD, and entitlement to service connection for diabetes mellitus, fibromyalgia, headaches, perifolliculitis capitas, a sternum condition, and a chronic multisystem illness.  If the benefits sought cannot be granted, the Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


